Judge Graham
dissenting.
Defendant testified that after he was arrested and placed in the patrol car, the arresting officer pursued a Mercury automobile at high speed for three or four minutes. In instructing the jury the court stated: “He contends, that is, the defendant, that he had ridden around with the officers and chased other automobiles or other offenders and that he had ample opportunity to possibly consume alcohol in the interim.” (Emphasis added.) In my opinion, the court’s inadvertent reference to “other offenders” constitutes an expression of opinion on the facts in violation of G.S. 1-180 and is grounds for a new trial. *104Defendant denied strenuously that he had committed any offense. To characterize the driver of the automobile subsequently pursued by the officer as an “other offender” was to necessarily characterize defendant as an “offender.”
I further find prejudicial error in the court’s failure to sustain defendant’s objection to testimony of a State’s witness which was prejudicial and unresponsive to a question relating to the height of some bushes which defendant apparently contended obstructed the witness’ view of the driver of the truck. This colloquy is set forth under defendant’s Assignment of Error No. 13 as follows:
“Q. They’re up high enough to where you have difficulty seeing through them—
A. No, that was not, now, Mr. Swain. Them bushes wasn’t there at this time. I ain’t got a thing against that boy. If I had had, next morning after he had his trial, here he come down there drunk, cussing and abusing me; and right there sets my youngest boy — I had him take him home.
Me. Swain: Objecting and move for a mistrial.
The Couet: Overruled.
Me. Swain : Your Honor, that was not a responsive answer.
The Couet: That’s a response to your question.
Me. Swain: I did not ask—
The Couet: All right, I overruled the objection, Mr. Swain.”
I agree with the majority opinion that whether defendant’s motion for a mistrial should have been granted was within the discretion of the trial court. However, even though the motion for a mistrial was denied, it was nevertheless the duty of the court to sustain defendant’s objection and instruct the jury not to consider the obviously unresponsive and prejudicial portion of the witness’ statement.
For the reasons set forth I vote to award defendant a new trial.